     Case 20-11544-mkn            Doc 29   Entered 04/15/20 16:08:39       Page 1 of 6



 1   TIFFANY & BOSCO, P.A.
     Ace C. Van Patten, Esq.
 2   Nevada Bar No. 11731
     Krista J. Nielson, Esq.
 3
     Nevada Bar No. 10698
 4   10100 W. Charleston Boulevard, Suite 220
     Las Vegas, NV 89135
 5   Telephone: 702 258-8200
     Fax: 702 258-8787
 6   nvbk@tblaw.com
     TB 19-73486
 7

 8   Attorneys for Secured Creditor Towd Point Mortgage Trust 2019-SJ1, U.S. Bank
     National Association, as Indenture Trustee
 9
                            UNITED STATES BANKRUPTCY COURT
10

11                                    DISTRICT OF NEVADA

12   IN RE:                                            BK Case No. 20-11544-abl

13   FREDERICK SMITH DBA NEURO                         Chapter 13
     NAVIGATION,
14                                                     OBJECTION TO CONFIRMATION
15                    Debtor.                          OF CHAPTER 13 PLAN

16

17           OBJECTION TO CONFIRMATION OF PROPOSED CHAPTER 13 PLAN
                                RE: REAL PROPERTY LOCATED AT:
18
                         16837 Los Alimos St, Granada Hills, CA 91344-5054
19
               Towd Point Mortgage Trust 2019-SJ1, U.S. Bank National Association, as Indenture
20
     Trustee (“Creditor”), Secured Creditor in the above-entitled Bankruptcy proceeding, hereby
21
     submits the following Objection to Confirmation of Chapter 13 Plan (“Objection”) proposed
22
     by the Debtor, Frederick Smith (“Debtor”). This Objection is based on the authorities cited
23
     herein and on such additional submissions and argument as may be presented at or before
24
     the confirmation hearing.
25
     /././
26
     /././




                                                   1
     Case 20-11544-mkn          Doc 29     Entered 04/15/20 16:08:39         Page 2 of 6



 1                                 I.    STATEMENT OF FACTS
 2           Creditor’s claim is evidenced by a promissory note executed by Debtor and dated

 3   August 14, 2007, in the original principal sum of $94,000.00 (the “Note”). The Note is

 4   secured by a second mortgage deed of trust (the “Deed of Trust”) encumbering the real

 5   property commonly known as 16837 Los Alimos St, Granada Hills, CA 91344-5054.

 6   Creditor holds possession of the Note, which is indorsed in blank. The beneficial interest in

 7   the Deed of Trust was also subsequently transferred to Creditor. Together, the Note and

 8   Deed of Trust are collectively referred to hereafter as the “Loan”.

 9           Creditor is in the process of finalizing its proof of claim for this matter and

10   estimates that its total secured claim is in the approximate amount of $86,936.61 and that

11   its pre-petition arrearage claim is in the approximate amount of $8,675.82.

12           On July 29, 2019, Debtor filed a prior voluntary petition for relief under Chapter

13   13 of the Bankruptcy Code, and was assigned case number 19-14828; said case was

14   dismissed on January 29, 2020 for failure to resolve the Trustee’s Opposition to

15   Confirmation of the Plan and delinquent plan payments.

16           On March 23, 2020, the Debtor filed their amended Chapter 13 Plan (the “Plan”)

17   providing for monthly payments to the Trustee in the total amount of $54,000.00 over

18   thirty-six (36) months. However, the Debtor’s Plan fails to properly provide for Creditor’s

19   Claim and indicates that no monthly payments or payments on arrears will be made as the

20   Debtor intends to sell the Subject Property and resolve the total claim with the sale of the

21   property. The Plan further provides that the equity cushion in the property will protect

22   the secured creditors until the sale is completed. To date, the Property has not yet been

23   sold and Creditor is receiving no payments.

24           Creditor now objects to the Chapter 13 Plan filed herein by the Debtors.

25   /././

26   /././




                                                   2
     Case 20-11544-mkn          Doc 29     Entered 04/15/20 16:08:39         Page 3 of 6



 1                                       II.   ARGUMENT
 2          The provisions of 11 United States Code (“U.S.C.”) Section 1325 set forth the

 3   requirements for the Court to confirm a Chapter 13 Plan. The burden is on the debtor to

 4   demonstrate that the plan meets the conditions essential for confirmation. Warren v.

 5   Fidelity & Casualty Co. of N.Y. (In re Warren), 89 B.R. 87, 93 (9th Cir. BAP 1988). For

 6   the reasons detailed herein, the Debtor fails to meet this burden.

 7   A.     THE PLAN FAILS TO PROMPTLY CURE CREDITOR’S PRE-PETITION
            ARREARS AS REQUIRED UNDER 11 U.S.C. §1322(b)(5).
 8
            Section 1322(b)(5) of the Bankruptcy Code provides for the curing of any default
 9
     on a secured or unsecured claim on which the final payment is due after the proposed final
10
     payment under the plan. Creditor’s secured claim consists of approximately $8,675.82 in
11
     pre-petition arrears, however, the Plan provides for the cure of only $5,000.00 in arrears
12
     and indicates that no payments will be made pending sale of the property. As the Plan
13
     fails to promptly cure Creditor’s pre-petition arrears, it cannot be confirmed as proposed.
14
     B.     THE PLAN FAILS TO PROVIDE FOR ONGOING POST-PETITION
15
            PAYMENTS.
16
            Section 1322(b)(5) of the Bankruptcy Code provides for the maintenance of post-
17
     petition payments on a secured or unsecured claim on which the final payment is due after
18
     the proposed final payment under the plan. 11 U.S.C. § 1322(b)(5). Here, the loan relating
19
     to Creditor’s secured claim matures September 1, 2027, which is after the term of the Plan,
20
     yet the Plan provides that no post-petition payments will be made pending sale of the
21
     Subject Property. As the Plan fails to provide for the maintenance of post-petition
22
     payments on Creditor’s secured claim, it cannot be confirmed as proposed.
23
            Any Chapter 13 Plan proposed by the Debtor must provide for and eliminate the
24
     Objections specified above in order to be feasible and to provide adequate protection to this
25
     Secured Creditor. As it fails to do so, it is respectfully requested that Confirmation of the
26
     Chapter 13 Plan as proposed by the Debtor be denied.




                                                   3
     Case 20-11544-mkn       Doc 29     Entered 04/15/20 16:08:39         Page 4 of 6



 1        WHEREFORE, Secured Creditor prays as follows:

 2        1. That confirmation of the proposed Chapter 13 Plan be denied;

 3        2. For attorney’s fees and costs incurred herein;

 4        3. For such other and further relief as this Court deems just and proper.

 5

 6        DATED this 15th day of April, 2020.

 7
                                                 TIFFANY & BOSCO, P.A.
 8

 9                                               By /s/ Ace C. Van Patten, Esq.
                                                 ACE C. VAN PATTEN, ESQ.
10                                               Attorney for Secured Creditor
                                                 10100 W. Charleston Boulevard, Suite 220
11                                               Las Vegas, NV 89135
12

13

14

15

16

17

18

19

20

21

22

23

24

25

26




                                                4
     Case 20-11544-mkn          Doc 29   Entered 04/15/20 16:08:39      Page 5 of 6



 1   TIFFANY & BOSCO, P.A.
     Ace C. Van Patten, Esq.
 2   Nevada Bar No. 11731
     Krista J. Nielson, Esq.
 3
     Nevada Bar No. 10698
 4   10100 W. Charleston Boulevard, Suite 220
     Las Vegas, NV 89135
 5   Telephone: 702 258-8200
     Fax: 702 258-8787
 6   nvbk@tblaw.com
     TB 19-73486
 7

 8   Attorneys for Secured Creditor Towd Point Mortgage Trust 2019-SJ1, U.S. Bank
     National Association, as Indenture Trustee
 9
                          UNITED STATES BANKRUPTCY COURT
10

11                                 DISTRICT OF NEVADA

12   IN RE:                                         BK Case No. 20-11544-abl

13   FREDERICK SMITH DBA NEURO                      Chapter 13
     NAVIGATION,
14                                                  CERTIFICATE OF SERVICE
15                  Debtor.

16
                                 CERTIFICATE OF SERVICE
17
        1. On this 15th day of April, 2020, I served the following documents:
18
         OBJECTION TO CONFIRMATION OF PROPOSED CHAPTER 13 PLAN
19
        2. I caused to be served the above-named document by the following means to the
20
     persons as listed below:
21
              X a. ECF System
22
                    David M. Crosby
23                  info@crosby-fox.com
24                  Attorney for Debtor

25                  Rick A. Yarnall
                    ecfmail@LasVegas13.com
26                  Trustee




                                                5
     Case 20-11544-mkn           Doc 29   Entered 04/15/20 16:08:39   Page 6 of 6



 1
            X b. United States mail, postage fully prepaid:
 2
                   David M. Crosby
 3
                   601 S. 10th Street, Suite 202
 4                 Las Vegas, NV 89101
                   Attorney for Debtor
 5
                   Frederick Smith
 6                 12 Via Visione #101
                   Henderson, NV 89011
 7
                   Debtor
 8
            I declare under penalty of perjury the foregoing is true and correct.
 9

10   DATED this 15th day of April, 2020.

11
     By:   /s/ Michelle Benson
12

13

14

15

16

17

18

19

20

21

22

23

24

25

26




                                                   6
